Title: To George Washington from Thomas Mifflin, 12 August 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 12th August 1794
               
               The Secretary of State has transmitted to me, in a letter dated the 7th of August (but only received yesterday) your reply to my letter of the 5th instant.
               For a variety of reasons, it might be desireable, at this time, to avoid an extension of our correspondence, upon the subject to which those letters particularly relate; but the nature of the remarks contained in your reply, and the sincerity of my desire to merit, on the clearest principles, the confidence, which you are pleased to repose in me, will justify, even under the present circumstances of the case, an attempt to explain any ambiguity, and to remove any prejudice, that may have arisen, either from an inaccurate expression, or an accidental misconception, of the sentiments and views, which I meant to communicate.
               That the course, which I have suggested as proper to be pursued, in relation to the recent disturbances in the western parts of Pennsylvania, contemplates the State, in a light too separate and unconnected, is a position, that I certainly did not intend to sanction, in any degree, that could wound your mind with a sentiment of regret. In submitting the construction of the facts, which must regulate the operations of the General Government, implicitly to your judgment; in cautiously avoiding any reference to the nature of the evidence, from which those facts are collected, or to the conduct which the United States might pursue; in declaring that I spoke only as the Executive Magistrate of the State, charged with a general superintendance and care, that its laws be faithfully executed; and, above all, in giving a full and unequivocal assurance, that whatever requisition you may make, whatever duty you may impose, in pursuance of your Constituted and legal powers, would, on my part, be promptly undertaken, and faithfully discharged; I thought that I had manifested the strongest sense of my Federal obligations, and that, so far from regarding the State in a separate and unconnected light, I had expressly recognized the subjection of her individual authority, to the national jurisdiction of the Union.
               It is true, however, Sir, that I have only spoken as the Executive Magistrate of the State; but, in that character, it is a high
                  
                  gratification to find, that according to your opinion likewise, "the propriety of the course which I suggested, would in most, if not in all respects, be susceptible of little question".  Permit me then to ask, in what other character could I have spoken or what other language did the occasion require to be employed?  If the co-operation of the Government of Pennsylvania was the object of our conference, your constitutional requisition as the Executive of the Union, and my official compliance as the Executive of the State, would indubitably ensure it: but, if a preliminary, a separate, an unconnected conduct was expected to be pursued by the Executive Magistrate of Pennsylvania, his separate and unconnected power and discretion must furnish the rule of proceeding; and by that rule, agreeably to the admission which I have cited, "the propriety of my course would in most, if not in all, respects, be susceptible of little question."  It must, therefore, in justice be remembered, that a principal point in our conference, related to the expediency of my adopting, independent of the General Government, a preliminary measure (as it was then termed) under the authority of an Act of the Legislature of Pennsylvania, which was passed on the 22nd day of September 1783; & which the Attorney General of the United states, thought to be in force, but which had, in fact, been repealed on the 11th of April 1793.
               Upon the strictest idea of co-operative measures, however, I do not conceive, Sir, that any other plan could have been suggested, consistently with the powers of the Executive Magistrate of Pennsylvania, or with a reasonable attention on my part to a systematic and energetic course of proceeding. The complicated nature of the outrage which was committed upon the public peace gave a jurisdiction to both Governments; but in the mode of prosecuting, or in the degree of punishing the offenders, that circumstance could not, I apprehend, alter or enlarge the powers of either. The State (as I observed in my last letter) could only exert itself in executing the laws, or maintaining the authority of the Union, by the same means which she employed to execute and maintain her more peculiarly municipal laws and authority and hence I inferred, and still venture to infer, that if the course which I have suggested is the same that would have been pursued, had the riot been unconnected with the system of Federal policy, its propriety cannot be rendered questionable, merely by
                  
                  taking into our view (what I have never ceased to contemplate) the existence of a Federal Government, Federal laws, Federal Judiciary, and Federal Officers. But would it have been thought more consonant with the principles of co-operation, had I issued orders for an immediate, a separate, and an unconnected call of the militia, under the special authority, which was supposed to be given by a law, or under the general authority, which may be presumed to result from the Constitution?  Let it be considered, that you had already determined to exercise your legal powers in drafting a competent force of the Militia; and it will be allowed, that if I had undertaken, not only to comply promptly with your requisition, but to embody a distinct corps for the same service, an useless expence would have been incurred by the State, an unnecessary burthen would have been imposed on the Citizens, and embarrassmt and confusion would probably have been introduced, instea<d> of system and co-operation.  Regarding it in this point of light, indeed, it might be natural to think, that in the Judiciary, as well as in the Military, departmen<t,> the subject should be left entirely to the management, either of the State, or of the General Government; for "the very important difference which is supposed to exist in the nature and consequences of the offences that have been committed, in the contemplation of the laws of the United States, and of those of Pennsylvania", must otherwise destroy that uniformity in the definition of crimes, and the apportionment of punishments, which has always been deemed essential to a due administration of justice.
               But let me not, Sir, be again misunderstood:  I do not mean by these observations to intimate an opinion, or to express a wish, that "the care of vindicating the authority, or of enforcing the laws of the Union, should be transferred from the Officers of the General Government to those of the State": nor, after expressly avowing, that I had cautiously avoided any reference to the conduct, which the Government of the United States might pursue on this important occasion, did I think an opportunity could be found, to infer that I was desirous of imposing a suspension of your proceedings, for the purpose of waiting the issue of the process, which I designed to pursue. "If, indeed, the Government of the United States was at that point, where, it is admitted, if the Government of Pennsylvania was, the employment of
                  
                  force by its authority would be justifiable", I am persuaded, that, on mature consideration, you will do more credit to my candor, than to suppose, that I meant to condemn or to prevent, the adoption of those measures, on the part of the General Government, which, in the same circumstances, I should have approved and promoted, on the part of Pennsylvania. The extracts that are introduced into the letter of the Secretary of State, in order to support that inference, can only be justly applied to the case, which was immediately in contemplation, the case of the State of Pennsylvania, whose Judiciary authority had not then, in my opinion, been sufficiently tried: They ought not surely to be applied to a case which I had cautiously excluded from my view, the case of the United States, whose Judiciary authority had, in your opinion, proved inadequate to the execution of the laws and the preservation of order: and if they shall be thus limited to their proper object, the justice and force of the argument which flows from them, can never be successfully controverted or denied. While you, Sir, were treading in the plain path designated by a positive law, with no other care than to preserve the forms, which the Legislature had prescribed, and relieved from a weight of responsibility by the legal operation of a Judge’s Certificate; I was called upon to act, not in conformity to a positive law, but in compliance with the duty, which is supposed to result from the nature and constitution of the Executive office.  The Legislature had prescribed no forms to regulate my course; no certificate to inform my judgment; every step must be dictated by my own discretion; and every error of construction, or conduct, would be charged on my own character. Hence arose an essential difference in our official situations; and I am confident, that, on this ground alone, you will perceive a sufficient motive, for my considering the obligation, in point of law, to forbear the use of Military force ’till the Judiciary authority had been tried, as well as the probable effects, in point of policy, which that awful appeal might produce. For, Sir, it is certain, that at the time of our conference, there was no satisfactory evidence of the incompetency of the Judicial authority of Pennsylvania to vindicate the violated laws: I, therefore, could not, as Executive Magistrate, proceed upon a military plan; but, actuated by the genuine spirit of co-operation, not by a desire to sully the dignity, or to alienate the powers of the General Government, I
                  
                  still hoped and expected to be able on this, as on former occasions, to support the laws of the Union, or to punish the violaters of them, by an exertion of the Civil authority of the State Government, the State Judiciary, and the State Officers. This hope prompted the conciliatory course which I determined to pursue, and which, so far as respects the appointment of Commissioners, you have been pleased to incorporate with your plan: And if, after all, the purposes of justice could be attained, obedience to the laws could be restored, and the horrors of a civil war could be averted, by the auxiliary intervention of the State Government, I am persuaded you will join me in thinking, that the idea of placing the State in a separate and unconnected point of view, and the idea of making a transfer of the powers of the General Government, are not sufficiently clear, or cogent, to supersede such momentous considerations.
               Having thus generally explained the principles contained in my letter of the 5th instant, permit me (without adverting to the material change that has since occurred in the state of our information, relatively to the riots; and which is calculated to produce a corresponding change of sentiments and conduct) to remark that many of the facts, that are mentioned by the Secretary of State, in order to shew that the Judiciary authority of the Union, after a fair and full experiment, had proved incompetent to enforce obedience, or to punish infractions, of the laws, were, before that communication, totally unknown to me. But, still, if it shall not be deemed a deviation from the restriction that I have determined to impose upon my correspondence, I would offer some doubts which, in that respect, occurred to my mind on the evidence, as it appeared at the time of our conference.  When I found that the Marshal had, without molestation, executed his office in the county of Fayette; that he was never insulted or opposed till he acted in company with General Nevill; and that the virulence of the Rioters was directly manifested against the person and property of the latter Gentleman, and only incidentally against the person of the former, I thought there was ground yet to suppose (and, as long as it was reasonable, I wished to suppose) that a spirit of opposition to the Officers employed under the Excise-law, and not a spirit of opposition to the Officers employed in the administration of justice, was the immediate source of the outrages, which
                  
                  we deprecate.  It is true, that these sources of opposition are equally reprehensible; and that their effects are alike unlawful: but on a question, respecting the power of the Judiciary authority, to enforce obedience, or to punish infractions of the law, it seemed to be material to discriminate between the cases alluded to, and to ascertain, with precision, the motives and the object of the Rioters. Again: As the Associate Judge had not at that time issued his Certificate, it was proper to scrutinize with strict attention the nature of the evidence on which an act of Government was to be founded. The Constitution of the Union, as well as of the State, had cautiously provided, even in the case of an individual, that "no warrant should issue but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized": and a much higher degree of caution might reasonably be exercised in a case, that involved a numerous body of Citizens in the imputation of treason, or felony, and required the substitution of Military, for the Judicial, instruments of co-ercion. The only affidavits that I recollect to have appeared, at the time of our conference, were those containing the hearsay of Colo. Mentges, and the vague narrative of the Post-Rider.  The letters that had been received from a variety of respectable Citizens, not being written under the sanction of an oath or affirmation, could not acquire the legal force and validity of evidence, from a mere authentication of the signatures of the respective writers. Under such circumstances, doubts arose, not whether "the means which the laws prescribe for effectuating their own execution should be exerted", but whether the existence of a specific case, to which specific means of redress were appropriated by the laws, had been legally established; not whether "the laws, the Constitution, the Government, the principles of social order, and the bulwarks of private right and security should be sacrificed"; but whether the plan proposed was the best calculated to preserve those inestimable blessings: And recollecting a declaration which was made in your presence, "that it would not be enough for a military force to disperse the insurgents, and to restore matters to the situation in which they were two or three weeks before the riots were committed; but that the force must be continued, for the purpose of protecting the officers of the Revenue, and securing a perfect acquiescenc<e> in the
                  
                  obnoxious law", I confess, Sir, the motives to caution and deliberation strike my mind with accumulated force. I hope, however, that it will never seriously be contended that a military force ought now to be raised with any view, but to suppress the Rioters; or, that, if raised with that view, it ought to be employed for any other. The dispersion of the insurgents is, indeed, obviously the sole object, for which the Act of Congress has authorised the use of military force, on occasions like the present; for, with a generous and laudable precaution, it expressly provides, that even before that force may be called forth, a Proclamation shall be issued commanding the insurgents to disperse, and retire peaceably to their respective abodes within a limited time.
               But the force of these topics I again refer implicitly to your decision; convinced, Sir, that the goodness of your intentions now, not less than heretofore, merits an affectionate support from every description of your Fellow Citizens. For my own part, I derive a confidence from the heartfelt integrity of my views, the sincerity of my professions, which renders me invulnerable by any insinuation of practising a sinister or deceitful policy. I pretend not to infallibility in the exercise of my private judgment, or in the discharge of my public functions; but in the ardor of my attachment, and in the fidelity of my services, to our common Country, I feel no limitation. And Your Excellency, therefore, may justly be assured, that in every way, which the Constitutions of the United States and of Pennsylvania shall authorise and present, and future emergencies may require, you will receive my most cordial aid and support. I am, with perfect respect, Sir, Your Excellency’s Most Obedt Hble serv:
               
                  Tho. Mifflin
               
            